              Case 2:21-cv-03877-MSG Document 4 Filed 09/07/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY HARLEY, et al.,                          :
    Plaintiffs,                               :
                                              :
         v.                                   :       CIVIL ACTION NO. 21-CV-3877
                                              :
CITY OF PHILADELPHIA, et al.,                 :
     Defendants.                              :

                                        MEMORANDUM

GOLDBERG, J.                                                              SEPTEMBER 7, 2021

         Currently before the Court is a pro se Complaint filed by Mary Harley, naming herself

and her son Eric Rafek Harley, also known as Omar Benson Miller, as plaintiffs. (ECF No. 2.)

Harley 1 also filed a Motion for Leave to Proceed In Forma Pauperis. (ECF No. 1.) For the

following reasons, the Court will grant Harley leave to proceed in forma pauperis and dismiss

the Complaint.

I.       FACTUAL ALLEGATIONS

         The Complaint names the following Defendants: (1) City of Philadelphia (City Hall); (2)

Family Court; (3) Jackie Dotson, identified as a social worker; (4) City Councilman Kenyetta

Johnson; (5) Family Member Claudia H. Johnson; (6) Kareem Abd Benson a/k/a Johnson; (7)

Kenyetta Benson a/k/a Johnson (unclear if this is the same individual as City Councilman

Kenyetta Johnson); (8) Nagi S. Benson a/k/a Johnson; (9) Bethana Christian Services Adoption

Agency; (10) Rebecca Buck; (11) Johnathan Eckland; (12) “Producers of Television Series




1
    The Court will use “Harley” to refer to Mary Harley.
            Case 2:21-cv-03877-MSG Document 4 Filed 09/07/21 Page 2 of 4




Unicorn”; (13) Temple University Hospital; (14) University of Pennsylvania; and (15)

Presbyterian Hospital. (ECF No. 2 at 2.) 2

         The allegations of the Complaint concern Harley’s son. Harley alleges that Defendant

Kenyetta Johnson cared for her son for a period of time and that she last saw her son in 2007,

when he was sixteen years old. (Id. at 4.) Harley alleges that at some point, her son was

“hospitalized and given a blood transfusion and medications to give his body growth overnight.”

(Id.) She also alleges that her son’s memory was “taken away” and that he was given heroin and

abused. (Id.) It appears that her son was also in the care of individuals other than Johnson;

Harley indicates that he was abused in those homes as well. (Id. at 5.) She also alleges that her

son currently lives in California and appeared in a television series by the name of Unicorn. (Id.)

Harley alleges that she watched the program and that “his mind was hit with electronics

technology & goofy laughing expressions.” (Id.) Harley would like to “have [her] son back with

his own family.” (Id. at 4.)

         The Complaint reflects that Harley intends to bring claims for criminal violations, civil

rights violations, and medical malpractice. (Id. at 3.) She asks the Court to “compensate [her]

son for 1 trillion dollars for the pain & suffering they caused.” (Id. at 5.)

II.      STANDARD OF REVIEW

         The Court grants Harley leave to proceed in forma pauperis because it appears Harley is

incapable of prepaying the fees to commence this civil action. 3 Accordingly, the Complaint is




2
    The Court adopts the pagination supplied by the CM/ECF docketing system.
3
  Although Harley’s son is named as a Plaintiff, he did not sign the Complaint in accordance with
Federal Rule of Civil Procedure 11 or file his own motion to proceed in forma pauperis.
Accordingly, the Court does not understand him to be pursuing this case. He will therefore be
stricken as a party.
                                                  2
          Case 2:21-cv-03877-MSG Document 4 Filed 09/07/21 Page 3 of 4




subject to screening pursuant to 28 U.S.C. § 1915(e)(2)(B), which requires the Court to dismiss

the Complaint if, among other things, it is frivolous. A complaint is subject to dismissal under §

1915(e)(2)(B)(i) as frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). It is legally baseless if “based on an indisputably meritless

legal theory,” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995), and factually baseless

“when the facts alleged rise to the level of the irrational or the wholly incredible.” Denton v.

Hernandez, 504 U.S. 25, 33 (1992).

       Furthermore, “[i]f the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). The Court’s continuing

obligation to assure its jurisdiction includes an assessment of whether a plaintiff has standing to

pursue her claims. See Seneca Res. Corp. v. Twp. of Highland, Elk Cty., Pa., 863 F.3d 245, 252

(3d Cir. 2017) (“Our ‘continuing obligation’ to assure that we have jurisdiction requires that we

raise issues of standing and mootness sua sponte.”); see also Sprint Commc’ns Co., L.P. v. APCC

Servs., Inc., 554 U.S. 269, 273 (2008) (explaining that Article III of the Constitution limits the

power of the federal judiciary to the resolution of cases and controversies, and that this

“requirement is satisfied only where a plaintiff has standing”).

III.   DISCUSSION

       Harley brings claims based on harm suffered by her son and seeks compensation on her

son’s behalf. “[A] plaintiff must assert his or her own legal interests rather than those of a third

party” to have standing to bring a claim. See Twp. of Lyndhurst, N.J. v. Priceline.com, Inc., 657

F.3d 148, 154 (3d Cir. 2011) (quotations omitted)). Additionally, pro se litigants who are not

attorneys may not represent anyone else in federal court, including their children. See Osei-

Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 882-3 (3d Cir. 1991) (father could not pursue claims



                                                  3
          Case 2:21-cv-03877-MSG Document 4 Filed 09/07/21 Page 4 of 4




on behalf of minor children); Pinkney v. City of Jersey City Dep't of Hous. & Econ. Dev., 42 F.

App’x 535, 536 (3d Cir. 2002) (per curiam) (“[A] guardian or parent cannot represent an

incompetent adult in the courts of this Circuit without retaining a lawyer.”). Accordingly, the

Court must dismiss Harley’s Complaint because Harley lacks standing to pursue claims on her

son’s behalf. See, e.g., Chang v. Dep't of Servs. for Child., Youth, & their Fams., Div. of Fam.

Servs., 790 F. App’x 435, 437-38 (3d Cir. 2019) (per curiam) (father lacked standing to address

children’s claims on appeal); Jackson v. Bolandi, Civ. A. No. 18-17484, 2020 WL 255974, at *5

(D.N.J. Jan. 17, 2020) (“Here, pro se Plaintiff does not have standing to assert any claims on

behalf of her daughter.”). To the extent the Complaint can be liberally construed to raise claims

on Harley’s behalf, the Court cannot discern a factual or legal basis for a claim against the

Defendants. 4

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Harley leave to proceed in forma pauperis

and dismiss the Complaint without prejudice for lack of standing because she cannot prosecute

claims on behalf of her son. See Thorne v. Pep Boys Manny Moe & Jack Inc., 980 F.3d 879, 896

(3d Cir. 2020) (“Dismissal for lack of standing reflects a lack of jurisdiction, so dismissal of

Thorne’s amended complaint should have been without prejudice.”). To the extent the

Complaint raises claims on Harley’s behalf, those claims are dismissed as frivolous. The Court

concludes that amendment would be futile. An appropriate Order follows.




4
  Some of the allegations in Harley’s Complaint mirror allegations she made in a Complaint she
filed approximately two weeks before she filed the instant case. See Harley v. City of Phila. City
Gov’t, Civ. A. No. 21-3680 (E.D. Pa.).
                                                  4
